                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                   No. 5:20-CV-2-BO

EVERETT WORKMAN,                               )
                                               )
               Plaintiff,                      )
                                               )
               V.                              )                       ORDER
                                               )
ANDREW SAUL,                                   )
Commissioner of Social Security,               )
                                               )
               Defendant.                      )


       This cause comes before the Court on plaintiffs motion for summary judgment [DE 20]

and defendant's motion for judgment on the pleadings [DE 25]. A hearing was held on this matter

before the undersigned on January 13, 2021 via videoconference. For the reasons discussed below,

plaintiffs motion for judgment on the pleadings [DE 20] is GRANTED and defendant's motion

[DE 25] is DENIED.

                                          BACKGROUND

       Plaintiff brought this action under 42 U.S.C. § 405(g) for review of the final decision of

the Commissioner denying her claim for disability and disability insurance benefits pursuant to

Title II of the Social Security Act. After initial denials, a hearing was held before an Administrative

Law Judge (ALJ) on March 20, 2018, who issued an unfavorable ruling on August 23, 2018. The

decision of the ALJ became the final decision of the Commissioner when the Appeals Council

denied plaintiffs request for review. Plaintiff then timely sought review of the Commissioner's

decision in this Court.




          Case 5:20-cv-00002-BO Document 29 Filed 01/15/21 Page 1 of 6
                                          DISCUSSION

       Under 42 U.S.C. § 405(g), this Court's review of the Commissioner's decision is limited

to determining whether the decision, as a whole, is supported by substantial evidence and whether

the Commissioner employed the correct legal standard. Richardson v. Perales, 402 U.S . 389,401

( 1971 ). Substantial evidence is "such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion." Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (per

curiam) (internal quotation and citation omitted).

       An individual is considered disabled if he is unable "to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than twelve months. " 42 U.S.C. § 1382c(a)(3)(A). The Act further provides that an

individual "shall be determined to be under a disability only if his physical or mental impairment

or impairments are of such severity that he is not only unable to do his previous work but cannot,

considering his age, education, and work experience, engage in any other kind of substantial

gainful work which exists in the national economy." 42 U.S.C. § 1382c(a)(3)(B).

       Regulations issued by the Commissioner establish a five-step sequential evaluation process

to be followed in a disability case. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The claimant bears

the burden of proof at steps one through four, but the burden shifts to the Commissioner at step

five. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987) . If a decision regarding disability can be

made at any step of the process, the inquiry ceases. See 20 C.F.R. §§ 404.1520(a)(4),

416.920(a)(4).

       At step one, if the Social Security Administration determines that the claimant is currently

engaged in substantial gainful activity, the claim is denied. If not, step two asks whether the
                                                2




          Case 5:20-cv-00002-BO Document 29 Filed 01/15/21 Page 2 of 6
claimant has a severe impairment or combination of impairments. If the claimant has a severe

impairment, it is compared at step three to those in the Listing of Impairments ("Listing") in 20

C.F.R. Part 404, Subpart P, App. 1. If the claimant's impairment meets or medically equals a

Listing, disability is conclusively presumed . If the claimant's impairment does not meet or equal

a listed impairment, then the analysis proceeds to step four, where the claimant's residual

functional capacity (RFC) is assessed to determine whether plaintiff can perform his past work

despite his impairments. If the claimant cannot perform past relevant work, then the burden shifts

to the Commissioner at step five to show that the claimant-based on age, education, work

experience, and RFC-can perform other substantial gainful work. If the claimant cannot perform

other work, then the claimant is found to be disabled. See 20 C.F.R. § 416.920(a)(4).

       Here, the ALJ determined that plaintiff met the insured status requirements through

December 31, 2018, and that he had not engaged in substantial gainful activity since his alleged

onset date. The ALJ found plaintiffs degenerative joint disease of the knees, history of colon

cancer, kidney stones, vagal syndrome, posttraumatic stress disorder, unspecified depressive

disorder, and somatic symptoms disorder were severe impairments at step two, but determined at

step three that plaintiff did not have an impairment or combination of impairments which met or

medically equaled a disability listing. The ALJ found plaintiff to have an RFC of sedentary work

but that he could frequently use his hands for fingering or handling; could occasionally perform

postural restrictions; could do simple, routine, and repetitive tasks; could concentrate for two-hour

segments with normal rest breaks; could not work at a production rate; and could not deal with

complex decision-making, constant change, or crisis situations. The ALJ found that at step four

plaintiff could not return to his past relevant work as a tractor-trailer truck driver, but that at step


                                                   3




          Case 5:20-cv-00002-BO Document 29 Filed 01/15/21 Page 3 of 6
five , in light of plaintiffs age, education, work experience, and RFC, there were jobs that existed

in significant numbers in the national economy which plaintiff could perform. Thus, a finding of

not disabled was directed.

       Upon review of the record and decision, the Court concludes that reversal is appropriate

because the ALJ failed to give adequate weight to plaintiffs VA rating or, at a minimum, provide

sufficient reasons for discounting that rating. In 2014, the VA found plaintiff 70% disabled,

including the following ratings: PTSD (30%) , sciatic nerve paralysis (20%), knee condition (10%),

and degenerative arthritis of the spine (20%). On November 1, 2015 , the ALJ recognized that the

VA increased plaintiffs rating to an 80% service-related disability, with his PTSD having

increased to 50%. In Bird v. Comm 'r of Soc. Sec., the Fourth Circuit noted that the VA and Social

Security determinations are "closely related [and] a disability rating by one of the two agencies is

highly relevant to the disability determination of the other agency. " 699 F.3d 337, 343 (4th Cir.

2012). The court has held that "in making a disability determination, the SSA must give substantial

weight to a VA disability rating ." Id. In order to afford less than "substantial weight" to the

disability determinations of other government agencies, the ALJ must give "persuasive, specific,

valid reasons for doing so that are supported by the record." Woods v. Berryhill, 888 F.3d 686, 692

(4th Cir. 2018).

       The ALJ gave no valid reasons for affording less than substantial weight to the VA

decision, much less persuasive ones. Simply noting the difference in the standards employed by

the VA and the Social Security Administration is insufficient to justify deviation under Bird. The

ALJ in this case did not explain how the rating was inconsistent with the record, much less perform




                                                 4




          Case 5:20-cv-00002-BO Document 29 Filed 01/15/21 Page 4 of 6
a meaningful comparison between the medical evidence and the findings in the VA rating decision.

A review of the record makes clear that this was not harmless error.

       Furthermore, the RFC is not supported by substantial evidence. The ALJ never explained

how he concluded based on the relevant evidence that plaintiff could perform sedentary work such

as sitting six hours per day, standing or walking for two hours per day, or frequently handling and

fingering. There are multiple omissions in the ALJ's RFC analysis, including discussions of his

chemotherapy-induced polyneuropathy to the hands and feet and headaches triggered by PTSD.

Additionally, the ALJ's found that plaintiffs obesity, while non-severe, merited consideration in

the RFC, but he failed to mention it after step two. Similarly, the ALJ noted a history of colon

cancer at step two, but he neglected to make any mention of the residual problems from the cancer

treatment, including fatigue and neuropathy. Finally, the ALJ did not include a limitation on

bending, despite finding that he had been diagnosed with vagal syndrome, which caused syncope

or near syncope when plaintiff bent over.

       The decision of whether to reverse and remand for benefits or reverse and remand for a

new hearing is one that "lies within the sound discretion of the district court." Edwards v. Bowen,

672 F. Supp. 230,237 (E.D.N.C. 1987); see also Evans v. Heckler , 734 F.2d 1012, 1015 (4th Cir.

1984). When "[o]n the state of the record, [plaintiffs] entitlement to benefits is wholly

established," reversal for award of benefits rather than remand is appropriate. Crider v. Harris,

624 F.2d 15, 17 (4th Cir. 1980). The Fourth Circuit has held that it is appropriate for a federal

court to "reverse without remanding where the record does not contain substantial evidence to

support a decision denying coverage under the correct legal standard and when reopening the

record for more evidence would serve no purpose." Breeden v. Weinberger, 493 F.2d 1002, 1012


                                                 5




          Case 5:20-cv-00002-BO Document 29 Filed 01/15/21 Page 5 of 6
(4th Cir. 1974). The Court in its discretion finds that reversal and remand for benefits is

appropriate. The ALJ failed to give substantial weight to plaintiff's VA rating, and the record does

not contain substantial evidence to support a decision denying coverage under the correct legal

standard. This is especially true when considering that plaintiff's past relevant work experience

was as a tractor-trailer truck driver, which is very heavy work. When plaintiff's other medical

conditions are considered in combination with the VA disability rating, there is not substantial

evidence to support a denial of benefits. Reopening this case for another hearing would serve no

purpose,

                                         CONCLUSION

       Having conducted a full review of the record and decision in this matter, the Court

concludes that reversal is appropriate. Accordingly, plaintiff's motion for judgment on the

pleadings [DE 20] is GRANTED and defendant' s motion for summary judgment [DE 25] is

DENIED. The decision is REVERSED and REMANDED to the Commissioner for an award of

benefits. The clerk is DIRECTED to close the case.



       SO ORDERED, this _       _,,?~(__ day of January, 2021.

                                             ~Avqit
                                              UNITED STATES DISTRICT JUDGE




                                                 6




           Case 5:20-cv-00002-BO Document 29 Filed 01/15/21 Page 6 of 6
